OPINION.
GReen:
Section 327 of the Revenue Act of 1918 sets forth the cases in which the tax shall be determined as provided in section 328. There is no direct evidence that the Commissioner was able to determine the invested capital of the corporation, but it is obvious that he has done so. This eliminates paragraph (a) of section 327. Paragraphs (b) and (c) are inapplicable. Paragraph (d) relates to abnormalities affecting capital or income. We are unable to ascertain from the record the amount of invested capital allowed by *303the Commissioner and there is no evidence of any abnormality of either capital or income.

The deficiency is $8,052.17. Order will be entered accordingly.